121 Mich. App. 501 (1982)
329 N.W.2d 37
PEOPLE
v.
WEHRER
Docket No. 58996.
Michigan Court of Appeals.
Decided November 18, 1982.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, William F. Delhey, Prosecuting Attorney, and David A. King, Assistant Prosecuting Attorney, for the people.
Susan I. Einowski, for defendant.
Before: R.B. BURNS, P.J., and ALLEN and M.J. KELLY, JJ.
PER CURIAM.
Defendant pled guilty but mentally ill to the charge of armed robbery, MCL 750.529; MSA 28.797. He appeals and we affirm.
The defendant claims that the prosecutor abused his discretion by charging defendant with armed robbery rather than bank robbery, MCL 750.531; MSA 28.799. We disagree. Under the facts of this case, defendant could have been charged under either statute. People v Williams, 98 Mich App 510; 296 NW2d 293 (1980), lv den 411 Mich 897 (1981). Defendant was not charged with multiple counts of armed robbery rather than a single count of bank robbery. See People v Vannoy, 106 Mich App 404; 308 NW2d 233 (1981). Thus, although the bank robbery statute is more specific, the penalties are the same and no prejudice occurred.
Defendant also claims that the trial court was under a duty to advise him of the sentence consequence of the so-called "Proposal B" statute, MCL 791.233b; MSA 28.2303(3). However, the Michigan Supreme Court has held that GCR 1963, 785.7 does not require a trial judge to give such advice. People v Johnson, 413 Mich 487; 320 NW2d 876 (1982).
Affirmed.